Citation Nr: 0635091	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran's disability due to residuals of prostate 
cancer was properly reduced from 100 percent to 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which reduced the rating for the veteran's 
service-connected prostate cancer from 100 percent to 20 
percent, effective October 1, 2004.


FINDINGS OF FACT

1.  There has been no local reoccurrence or metastasis of the 
veteran's prostate cancer since he underwent radiation 
therapy in March 2002.

2.  Residuals from the veteran's prostate cancer do not 
include daytime voiding at intervals of less than one hour, 
awakening to void five or more times a night, or the use of 
absorbent materials. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105(e),(i), 3.344(c), 4.1, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7528 (2006).

2.  The criteria for a disability rating greater than 20 
percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was diagnosed with prostate cancer in November 
2001 and was successfully treated with radiation therapy.  In 
an August 2002 rating decision, the RO granted service 
connection and assigned a 100 percent disability rating for 
residuals of prostate cancer, effective February 12, 2002.

Following a VA examination in January 2004, the RO issued a 
rating decision in March 2004 in which it proposed to reduce 
the 100 percent rating to 20 percent.  In an April 2004 
letter, the RO notified the veteran that he had a right to a 
personal hearing and had 60 days to submit additional 
evidence.  The RO therefore complied with the provisions of 
38 C.F.R. § 3.105(e).  The veteran responded by submitting a 
letter in April 2004 in which he disagreed with the proposed 
reduction.  He also testified at a May 2006 hearing before 
the undersigned Veterans Law Judge.

A rating decision dated in July 2004 effectuated the 
reduction to 20 percent, effective October 1, 2004.  A July 
2004 letter notified the veteran of that decision and of his 
appellate right.  The veteran appealed that decision.  
Therefore, the Board must decide whether the reduction from 
100 percent was proper and, if so, whether his residuals of 
prostate cancer were properly rated at the 20 percent level.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's residuals of prostate cancer have been rated 
under Diagnostic Code (DC) 7528.  Under DC 7528, a 100 
percent rating may be assigned for malignant neoplasms of the 
genitourinary system.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the 100 percent rating shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, DC 7528.

A review of the medical evidence reveals that the veteran has 
not experienced any local recurrence or metastasis of his 
prostate cancer since he was treated with radiation in March 
2002.  For example, a January 2004 VA genitourinary 
examination notes that the veteran's prostate-specific 
antigen (PSA) was 0.2 and that the brachytherapy (radiation 
therapy) provided an apparent cure.  As such, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to restoration of the 100 
percent rating for his service-connected prostate cancer.  
Therefore, the only issue to be determined is whether this 
disability was properly rated at the 20 percent level 
following the reduction from 100 percent. 

The evidence in this case shows that voiding dysfunction is 
the predominant residual of the veteran's prostate cancer.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Since there is no evidence of obstructive 
voiding, the Board will only consider the criteria for urine 
leakage and urinary frequency. 

Urine leakage contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  A 20 percent rating is assigned when there is 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  A 40 percent 
rating is assigned when leakage requires that absorbent 
materials be changed two to four times per day.  A 60 percent 
rating is assigned when these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Id.

For urinary frequency, a 20 percent rating contemplates 
daytime voiding intervals between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating for urinary frequency contemplates daytime 
voiding intervals of less than one hour, or awakening to void 
five or more times per night.  See 38 C.F.R. § 4.115a.  

In this case, the evidence does not show that the veteran has 
daytime voiding intervals of less than one hour, that he 
voids five or more times a night, or that he wears absorbent 
materials because of urine leakage.  As such, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for his disability due to residuals 
of prostate cancer.  

At a May 2006 Board hearing, the veteran testified that he 
voids at least once an hour during the day, that he has 
experienced urinary incontinence "several dozen times," and 
that he wears absorbent materials which he changes five to 
six times a day.  Based on this testimony, it appears that 
the veteran meets the criteria for a disability rating 
greater than 20 percent under the criteria for both urine 
leakage and urinary frequency.  However, the veteran's 
statements made during medical treatment directly contradict 
his hearing testimony and provide highly probative evidence 
against his claim.  

With respect to urine leakage, the Board has reviewed the 
January 2004 VA genitourinary examination report as well as 
numerous VA outpatient treatment records, none of which 
indicates that he wears absorbent materials because of urine 
leakage or incontinence.  Of particular relevance, the 
January 2004 VA examination report notes that the veteran 
experiences some urgency almost to the point of incontinence.  
However, this report makes no reference to actual 
incontinence or the use of absorbent materials.  An April 
2006 VA outpatient treatment record also notes that, although 
the veteran claims to be incontinent, he wears no devices.  
It thus appears that the clinician questioned the veteran's 
credibility concerning his claimed use of absorbent 
materials.  In short, these records provide highly probative 
evidence against the veteran's claim that he wears absorbent 
materials because of urine leakage. 

With respect to urinary frequency, the medical records also 
make no reference to daytime voiding at intervals of less 
than one hour or awakening to void five or more times a 
night, and thus do not support the claim.  For example, a 
June 2002 treatment report notes that he voids three to four 
times a night, a September 2003 report notes that he voids 
two to three times a night, and a May 2006 VA psychiatric 
examination report notes that he voids three to four times a 
night.  Moreover, none of these records suggest that the 
veteran experiences daytime voiding at intervals of less than 
one hour.  The January 2004 VA examination report also 
includes a medical opinion that the veteran's lower urinary 
tract symptoms seem to be dramatically decreasing with time 
and will probably not pose a long-term problem.  In short, 
these records do not support the veteran's claim that he 
voids during the day at intervals of less than one hour or 
that he awakens to void five or more times a night.

Based on the foregoing, the Board finds that the medical 
evidence simply does not support the veteran's claim for a 
disability rating greater than 20 percent for his residuals 
of prostate cancer.  Since the medical evidence contradicts 
the veteran's contentions made at his recent hearing, the 
Board finds that his testimony is not reliable, and therefore 
of little evidentiary weight.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).

The Board thus concludes that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the veteran's residuals of prostate cancer.  
Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied. 

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, the procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105(e) governing rating 
reductions were explained to veteran in adequate detail in an 
April 2004 letter prior to the rating reduction in July 2004, 
and he was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
reduction.  In fact, the veteran was informed that a January 
2004 VA genitourinary examination report showed no evidence 
of prostate cancer recurrence and that the residuals of 
prostate cancer did not meet the criteria for a disability 
rating greater than 20 percent based on voiding dysfunction.  
Thus, the appellant was notified of the necessary information 
to substantiate his claim for restoration of a 100 percent 
rating, and for a disability rating greater than 20 percent 
for residuals of prostate cancer.

In addition, letters from the RO dated in April 2005 and 
March 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In 
particular, the veteran was notified of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating as well as an effective date.

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim in July 2004.  However, the 
Board finds that any deficiency in the notice to the veteran 
or the timing of the notice is harmless error, as he was 
provided adequate notice before his claim was readjudicated 
in a supplemental statement of the case issued in August 
2006.  See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. 
Sept. 11, 2006) (holding that as long as a determination was 
made following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination in January 2004 to determine the nature and 
severity of his disability due to residuals of prostate 
cancer.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.


ORDER

The veteran's disability due to residuals of prostate cancer 
was properly reduced from 100 percent to 20 percent.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


